Case 1:20-cv-01214-RRM-SMG Document 34 Filed 09/15/20 Page 1 of 5 PagelD #: 3756

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

een een eee ee eee x
GOVERNMENT EMPLOYEES INSURANCE Docket No. 20-cev-01214
COMPANY, et al.
Plaintiffs
- against —
ANSWER
NORTHERN MEDICAL CARE P.C., et al,
Defendants

ween teen ene ee nee neeneee tenner xX

Defendants Dr. Madhu Babu Boppana, M.D.. and Queens Wellness Medical. P.C. answer the

Plaintiffs’ Complaint as follows:

1. Deny each and every allegation of wrongdoing against or involving Jean-Pierre Georges
Barakat, M.D., in paragraphs 1-10, 83, 84, 88, 90, 108-36. 138-74, 176-201, 203-207, 226-35,

244, 252-55, 274-76, 290, 291, 348-91, 414-17, 427-29, 439, 440, 443, 444, 574, 575, 586-590,
612-17, 619-24, 626-30, . Defendants named herein also deny all allegations in the paragraphs

labeled A through N at the end of the Complaint.

2, Deny knowledge and information sufficient as to form a belief as to the allegations
contained in paragraphs 11-13. 16-20, 42-82, 85-87, 89. 91-107, 137, 175, 202, 210, 212, 214-
25, 236-43, 245-51, 256-73, 277-89, 292-347, 392-97, 401-405, 411-13, 418-25, 430-38, 44],
442. 445-573, 576-84, 592-97, 599-604, 606-10, 632-37, 639-44, 646-50, 652-57, 659-64, 666-
71, and 673-77.

s

3. Deny any knowledge sufficient to form a belief as to each and every allegation contained
in the paragraphs designated as 21-41, 213, and 678 as said allegations are conclusions of law or

requests to the Court. and as such are respectfully referred to the Court.

4. Reiterate respective responses set forth herein as to the allegations contained by
incorporation in paragraphs designated as 585, 591, 598. 605. 611, 618. 625, 631, 638, 645, 651,

658. 665, and 672,
Case 1:20-cv-01214-RRM-SMG Document 34 Filed 09/15/20 Page 2 of 5 PagelD #: 3757

5. Admit the facts averred by Plaintiffs. while denying any allegations of fraud. deception,

money laundering. submission of allegedly fraudulent claims to any Plaintiff, or any other illegal

>

act or wrongdoing, expressed or implied, in the paragraph designated as 14, 15, 208, 209, 211,

398-400. 406-10, and 426.

Furthermore, Defendants assert the following DEFENSES:

One.

Two.

‘Three.

Four.

Five.

SEX.

Seven.

Hight.

Nine.

Ten.
Eleven.

Twelve.

Thirteen.

Fourteen.

Plaintiffs’ claims are barred, in whole or in part, by the applicable statute of
limitations.
Plaintiffs failed to join parties required by Federal Rule of Civil Procedure 19.

Plaintiffs’ causes of action are barred, in whole or in part, by the doctrine of res

judicata, claim preclusion.

Plaintiffs’ claims are barred. in part, by the doctrine of collateral estoppel. issue
preclusion.

Plaintiffs’ recovery is barred, in whole or in part, by their failure to mitigate
damages.

Plaintiffs’ alleged losses, liabilities, or other expenses, if any, were not directly or
proximately caused by the conduct of the Defendants as alleged or otherwise.
Plaintiffs’ injury, if any, in whole or in part. was the result of the intervening or
superseding conduct of third parties.

Plaintiffs have failed to disclose a concrete financial loss, and thus Plaintiffs’ injury,
if any, is not compensable. Plaintiffs’ recovery of damages is barred in whole or in
part because Plaintiffs” alleged damages are speculative.

Plaintiffs’ damages were caused, in whole or in part. by Plaintiffs’ own negligence
and/or the negligence of a third party.

Plaintiffs waived any and all claims they might have against Defendant.

Plaintiffs” recovery is barred, in whole or in part. by the defense of release.
Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs would be
unjustly enriched if they were allowed to recover the damages alleged in the
Complaint.

Detendants did not act with the requisite scienter or mens reas for actionable fraud.

Defendants did not act with the requisite scienter or mens rea for mail fraud.

2
Case 1:20-cv-01214-RRM-SMG Document 34 Filed 09/15/20 Page 3 of 5 PagelD #: 3758

Fifteen. Plaintiff did not rely on the statements and/or conduct of Defendant, and if it did,

such reliance was not justifiable. And if the reliance was justifiable, it was not to
the detriment of Plaintiffs.

Sixteen, Any and all actions taken by Defendants with respect to any of the matters alleged
in the Amended Complaint were taken in good faith and in accordance with
established industry practice.

Seventeen. Plaintiffs’ claims are barred by the equitable doctrines of laches.

Kighteen. Plaintiffs” remedies are limited to those provided by Article 51 of the New York
State Insurance Law,

Nineteen. The United States Court for the Eastern District of New York lacks jurisdiction over
Plaintiffs’ claims.

Twenty. Plaintiffs’ claims are subject to arbitration pursuant to No-Fault law and the Federal
Arbitration Act.

Twenty-one. Plaintiffs’ claims, in whole or in part, are barred by the doctrine of arbitration and
award.

Twenty-two. Plaintiffs’ claims are barred by Plaintiffs’ failure to comply with New York’s No-
Fault laws, rules, and regulations. including, but not limited to, Insurance Law §
5106 and 11 N.Y.CLR.R. § 65.

Twenty-three. Defendants are not proper RICO Defendants and did not commit any act
or omission giving rise to a valid cause of action under the RICO Act.
Twenty-four. Plaintiffs’ claims are barred by the doctrine of participation and/or ratification
because Plaintiffs ratified, approved, confirmed, and participated in the conduct

forming the basis of Plaintiffs’ Complaint.

Twenty-five. Plaintiffs’ claims are barred by the doctrine of in pari delicto, as Plaintiffs bear at
least substantially the same responsibility for any alleged losses as do Defendants.

Twenty-six. Plaintiffs’ claims are barred to the extent that they have been set-off by any
payment by any third parties of Plaintiffs’ alleged damages.

Twenty-seven. Plaintiffs’ claims are barred by the doctrine of accord and satisfaction.

Twenty-eight. Plaintiffs fail to state a claim upon which relief can be granted.
Case 1:20-cv-01214-RRM-SMG Document 34 Filed 09/15/20 Page 4 of 5 PagelD #: 3759

6. Defendants answering herein also incorporate by reference, reiterate, and preserve any

and all defenses put forth by co-Defendants in their respective Answers.

7, Defendants answering herein have not knowingly or voluntarily waived any applicable
defenses, affirmative or otherwise. and reserves the right to assert and rely upon additional
defenses as such arise, or become available or apparent as discovery progresses, during the

QS

course of this litigation.

8. Defendants answering herein assert that they currently lack any knowledge of any

fraudulent or otherwise unlawful acts committed by any associate, employee, patient or agent of
any Defendant. In the event such acts are discovered by Answering Defendants, Defendants
answering herein reserve their right to assert claims against such parties to indemnify themselves
against such parties’ unlawful or fraudulent actions, as such arise, or become available or

apparent as Discovery progresses, during the course of this litigation.

8. Defendants answering herein further deny each and every allegation not heretofore
controverted, and demands strict proof thereof, including any paragraphs not designated above

gations against Defendant

>

and any unnumbered paragraphs in the Complaint containing alle

herein.

Dated: September 15, 2020

Respectfully submitted,

a é

zZ

By: Nicholas Bowers, Esq.

Gary Tsirelman, P.C.

Attorneys for Defendants Named Herein
129 Livingston Street, 2™ Floor
Brooklyn, NY 1120]

718- 438-1200 ext 118
Case 1:20-cv-01214-RRM-SMG Document 34 Filed 09/15/20 Page 5 of 5 PagelD #: 3760
